                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

TIMOTHY A. BAXTER,                               )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )           No. 14-1347-JDT-cgc
                                                 )
CORIZON HEALTH, INC., ET AL.,                    )
                                                 )
       Defendants.                               )


             ORDER DIRECTING PLAINTIFF TO FILE UPDATED FINANCIAL
            INFORMATION OR PAY THE FULL $505 APPELLATE FILING FEE


       Plaintiff Timothy A. Baxter, a prisoner acting pro se, filed a civil complaint pursuant to 42

U.S.C. § 1983. (ECF No. 1.) The Court granted leave to proceed in forma pauperis and assessed

the civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).

(ECF No. 7.) On September 28, 2015, the Court dismissed portions of the complaint sua sponte

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) and directed that process be issued

for Defendant Amanda Collins. (ECF No. 9.) The Court ultimately granted Collins’s motion for

summary judgment and entered judgment. (ECF Nos. 56 & 57.) Plaintiff has filed a notice of

appeal. (ECF No. 59.)

       Generally, a plaintiff granted leave to proceed in forma pauperis is not required to pay

filing fees. 28 U.S.C. § 1915(a)(1). Because Plaintiff is a prisoner, however, he must pay the

entire $505 appellate filing fee, although he may be able to take advantage of the installment

payment method of § 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997),

partially overruled on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).
In order to take advantage of the installment procedures, a prisoner plaintiff must submit, along

with the notice of appeal, an updated in forma pauperis affidavit and inmate trust account

statement. Id. at 610; 28 U.S.C. § 1915(a)(2).

        In this case, Plaintiff did not submit an updated in forma pauperis affidavit and trust

account statement with the notice of appeal. Therefore, at the present time, he is not eligible to

take advantage of the installment procedures of § 1915(b). Plaintiff is, however, liable to the

Court for the full $505 appellate filing fee, which accrued at the moment the notice of appeal was

filed. Accordingly, Plaintiff is hereby ORDERED to submit either the full $505 appellate filing

fee or an updated in forma pauperis affidavit and trust account statement within 30 days after the

date of this order.

        If Plaintiff fails to file the required documents in a timely manner, the Court will deny leave

to appeal in forma pauperis and assess the entire $505 filing fee from his inmate trust account

without regard to the installment procedures, and the Sixth Circuit may dismiss the appeal for

failure to prosecute. However, if Plaintiff timely submits the required information and the Court

finds that he is still indigent, the Court will grant leave to appeal in forma pauperis and assess the

filing fee in accordance with the installment procedures of 28 U.S.C. § 1915(b).

        The Clerk is directed to send Plaintiff a copy of the prisoner in forma pauperis affidavit

form along with this order. The Clerk is also directed to notify the Sixth Circuit of the entry of

this order.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE



                                                  2
